 108DECISIONSOF NATIONALLABOR RELATIONS BOARDSanteeRiverWool Combing Company,Inc.andTextileWorkers Union of America,AFL-CIO.Case 11-CA-6123October 24, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a charge filed on May 20, 1975, and anamended charge filed on June 27, 1975, by TextileWorkers Union of America, AFL-CIO, herein calledthe Union, and duly served on Santee River WoolCombing Company, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 11, issued a complainton July 16, 1975,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 10, 1974,following a Board election in Case 11-RC-3575, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about December 1, 1974, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representativeby unilat-erally and without prior notification to or consulta-tion with the Union, (1) on or about January 1, 1975,implementing a retirement program, (2) on or aboutFebruary 6, 1975, implementing a safety shoeprogram, and (3) on or about December 1974 andFebruary and March 1975 implementing and estab-lishing additional bus routes for the unit employees.Respondent filed its answer to the complaintadmittingin part, and denying in part, the allegationsin the complaint.On August 1, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 13,1975, the Board issued an order transferring theproceeding to the Board and a Notice To Show1Official notice is taken of the record in the representation proceeding,Case 11-RC-3575, as the term "record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations, Series 8, as amended. SeeLTV Electrosystems,Inc,166 NLRB 938 (1967),enfd. 388 F.2d 683(C.A. 4,1968);Golden Age BeverageCo.,167NLRB 151 (1967), enfd415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F. Supp. 573 (D.C. Va., 1967);221 NLRB No. 21Causewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause entitled "Respondent's Reply to Notice ToShow Cause, Cross Motion for Summary Judgment,Motion to''Stay Proceedings and Brief in 'Supportthereof."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding,. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent, in effect, admitsthe underlying representation proceeding but, on thebasis of issues raised therein, denies the validity oftheUnion's certification and contends that dueprocess requires a hearing on those issues.Withrespect to the 8(a)(5) allegations of the complaint,Respondent admits the unilateral actions but con-tends it had no obligation to bargain with the Uniondue to the invalid certification.The Respondent's duty to bargain based on thesame certification was determined by the Board onJune 26, 1975, in the Decision and Order2 in Case11-CA-6036 wherein Respondent raised essentiallythe same issues it now raises. As in that case, we nowfind that Respondent is attempting to raise andrelitigate issues already litigated and determined; thisitmay not do.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearinganynewlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.Follett Corp,164 NLRB 378 (1967),enfd.397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.2 218 NLRBNo. 138.3 SeePittsburghPlate Glass Co. v. N.L.RB.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs.102.67(1) and 102.69(c). SANTEE RIVER WOOL COMBING CO.As Respondent, in its answer, admits the unilateralconduct alleged in the complaint, there are no factualissues inthis proceeding warranting a hearing. TheUnion having been certified and the unilateralconduct admitted, Respondent's Motions for Sum-mary Judgment and for dismissal of the complaintare denied as Respondent clearly had an obligationto bargainwith the Union.4Respondent's motion to stay proceedings pendinga determination in Case 1l-CA-6036 by the UnitedStatesCourt of Appeals for the Fourth Circuit isdenied. The pendency of collateral litigation does notsuspend Respondent's duty to bargain. Accordingly,we shall grant the Motion for Summary Judgment .5On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSanteeRiverWool Combing Company, Inc., isnow, and has been at all times material herein, aSouth Carolina corporation engaged in the manufac-ture of textiles at its plant located in Jamestown,South Carolina, the only plant involved in thisproceeding. During the past 12 months, a representa-tiveperiod,Respondent- received goods and rawmaterials from points outside the State of SouthCarolina valuedin excessof $50,000, and during thesame 12-month period, Respondent caused to beshipped directly to points outside the State of SouthCarolina products valued in excess of $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THEWLABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.4Keystone Casing Supply, Inc,196 NLRB 920 (1972). In its answer,Respondent denies a requestto bargain from the Union on July 12 and May17, 1974, but admits a request on February 19, 1975 Appended to theMotion for Summary Judgment is a copy of a July 12, 1974, letter addressedtoRespondent's presidentinwhich the Union requests information andrequests that negotiations begin inthe very near future. Respondent doesIII.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unit109The following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees em-ployed by the Employer at its Jamestown, SouthCarolina, plant, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.2.The certificationOn October 12 and 13, 1972, a majority of theemployees of Respondent in said unit, in a secretballot election conducted under the supervision ofthe Regional Director for Region 11, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on May10,1974,and the Unioncontinuesto be suchexclusiverepresentativewithin themeaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 12, 1974, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 1, 1974, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit by unilaterally and withoutprior notification to or' consultation with the Unionimplementing a retirement program and a safetyshoe program, and implementing and establishingadditional bus routes for the unit employees.Accordingly,we' fmd that the Respondent has,sinceDecember 1, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employeesinthenot controvert this letter nor the appended letterof July 19, 1974,purporting to be a response by Respondent's president to the July 12 letterin which he denies the request to bargain.We therefore find par. 12 of thecomplaint, to the extent it alleges requests to bargain on July 12, 1974, andon February 19, 1975, to be true.5Porta-Kamp Manufacturing Company, Inc,189 NLRB 899 (1971). 110DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the -meaning of Section 8(a)(5) and(1) of the Act.IV.THE -EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengagingin unfair labor practices within themeaning ofSection 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.We shall also order the Respondent to cease makingunilateralchanges but shall prohibit it from rescind-ing those changes unlessitbe a result of collectivebargaining.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargainingagent for the period provided bylaw, we shall construe the initial period of certifica-tion asbeginning on the date Respondent com-mencesto bargain in good faith-with the recognizedbargainingrepresentative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785(1962);Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229 (1962),. enfd. 328 F.2d 600 (C.A. 5,1964), cert. denied 379 U.S., 817 (1964);.BurnettConstruction Company,149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (C.A. 10,,1965).The Board, upon the basis of the foregoing factsand the entire record,,makes the following:CONCLUSIONS OF LAW1.Santee River Wool Combing Company, Inc., isan employer'' engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Textile, Workers Union of America, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.-3.All production and maintenance employeesemployed by the Employer at' its Jamestown, SouthCarolina,plant,but excluding, all office clericalemployees,professionalemployees,guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceMay 10, 1974, the above-named labororganization has been and now is the certified andexclusiverepresentativeof all employees in theaforesaid appropriate unit for the purpose of, collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing onor about December 1, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, by unilaterallyimplementing and or establishing a retirementprogram, safety shoe program, and additional busroutes for unit employees, Respondent has engagedin and is engaging in unfair labor practices within themeaning ofSection 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with,restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in theexerciseof the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengagingin unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Santee River Wool Combing Company, Inc., James-town, South Carolina, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay,wages,hours, and other terms andconditions of employment with TextileWorkersUnion of America, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees em-ployed by the Employerat itsJamestown, SouthCarolina, plant, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.(b)Making any unilateralchanges inthe terms andconditions of employment of the unit employees,provided, however, that Respondent shall not - re- SANTEE RIVER WOOL COMBING CO.scind, abandon, or vary any term or condition ofemployment heretofore implemented or established,unless it be as a result of collective bargaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates ofpay,wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Jamestown, South Carolina, plant,copies of the attached notice marked "Appendix." 6Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 11, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."IIIAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF TIMNATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to bargain collectivelyconcerning ratesof pay,wages, hours,and otherterms and conditions of employment with TextileWorkersUnion of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOTmake any unilateral changes inthe terms and conditions of employment ofemployees in the unit described below.WE WILL NOTrescind,abandon,or vary anyterm or condition of employment alreadyimple-mented or established,unless it be a -result ofcollective bargaining.WE WILL NOT in any like or related mannerinterfere with,restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tive`of all employees in the bargaining unitdescribed below,with respect to' "rates of pay,wages,hours,and other terms and conditions ofemployment, and, if an understanding is reached,embody suchunderstanding in, a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its-Jamestown,South Carolina,plant,but excluding alloffice clerical employees,professional em-ployees,guards and supervisors as defined inthe Act.SANTEE RIVER WOOLCOMBING COMPANY, INC.